ORDER

PER CURIAM.
Defendant appeals his conviction by a jury of first degree burglary, § 569.160, RSMo 1994. He also appeals from the denial, without an evidentiary hearing, of his Rule 29.15 motion for postconviction relief. We affirm. We have reviewed the record and find the claims of eiTor are without merit; no error of law appears. The judgment of the motion court is not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. Rules 30.25(b) and 84.16(b).